USCA11 Case: 19-11466       Date Filed: 02/11/2021   Page: 1 of 25



                                                                       [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-11466
                           ________________________

                      D.C. Docket No. 5:10-cv-00017-LGW



JAMES ALLYSON LEE,

                                                               Petitioner-Appellant,

                                       versus

GDCP WARDEN,

                                                              Respondent-Appellee.
                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                (February 11, 2021)
Before NEWSOM, GRANT, and ED CARNES, Circuit Judges.
GRANT, Circuit Judge:
      James Allyson Lee, a Georgia prisoner sentenced to death for the murder of
Sharon Chancey, appeals the district court’s denial of his federal habeas corpus
petition, filed pursuant to 28 U.S.C. § 2254. Lee contends that his attorneys
         USCA11 Case: 19-11466         Date Filed: 02/11/2021   Page: 2 of 25



violated his Sixth Amendment right to effective assistance of counsel by failing to
adequately investigate and present mitigating evidence in the sentencing phase of

his capital murder trial. The Georgia Supreme Court rejected Lee’s ineffective-
assistance claim in state postconviction proceedings on the ground that he failed to
show that the allegedly deficient performance prejudiced him, as required under
Strickland v. Washington, 466 U.S. 668 (1984). The district court found that the
Georgia Supreme Court’s decision was not an unreasonable application of federal
law and denied Lee’s § 2254 petition. After careful consideration, and with the

benefit of oral argument, we affirm.
                                           I.
                                          A.
      One night in May 1994, after stealing several handguns from a gun shop and
driving around for a while with his friend Shannon Yeoman, James Lee decided to
steal his father’s prized pickup truck, a 1992 Chevrolet Silverado. Lee later told
the police that he wanted to kill his father—and probably would have if things had
gone as planned—because his father had abused and abandoned Lee and his
mother when Lee was a child. The plan was for Yeoman to lure Lee’s father out to
a nearby highway by telling him that Lee needed help with a broken-down car.
Putting the plan in motion, Lee dropped off Yeoman near the trailer park where his
father lived and drove Yeoman’s Toyota to the meeting place to wait.
      Right away, Lee’s plan hit a snag: his father was out of town. The father’s
live-in girlfriend, Sharon Chancey, was home alone, but refused when Yeoman
asked her to drive the truck to help Lee. Lee, meanwhile, had really been “hoping

                                           2
             USCA11 Case: 19-11466        Date Filed: 02/11/2021      Page: 3 of 25



it would be [his] dad”; he had worked himself up thinking about the things that his
father “had done to [Lee] when [he] was small and the things that he had done to

[Lee’s] mother, and the life that she chose from those things.” When Yeoman
reported that only Chancey was home, Lee “still had those emotions and those
feelings going,” and he thought, “You’ll do.”
          He sent Yeoman back to try again, telling her to insist that Chancey come
out to help him with the supposedly broken-down old Toyota. When Chancey still
refused, Lee went into the trailer himself to persuade her. Lee later said that

Chancey was reluctant because Lee’s father didn’t like her driving his truck, but
she eventually agreed to help. At trial, the parties disputed whether Chancey left
the trailer voluntarily—she was wearing only a nightshirt and panties, had no shoes
on, and had left her dentures at home, which was apparently something she never
did.
          One way or another, at about 4:00 in the morning, Chancey and Yeoman
drove in the prized Silverado truck to Highway 84 near Blackshear, Georgia,
where Lee had set his trap. After arriving, Chancey got out of the truck and
walked over to the Toyota, and Lee used one of his stolen guns to shoot her in the
face. 1
          Lee picked up Chancey’s apparently lifeless body and threw her in the back
of the Silverado. After stopping for gas—with Chancey still half-naked and

bleeding in the truck bed—Lee drove approximately 50 miles to a remote area. He

1
 Lee consistently maintained that he walked up behind Chancey and shot her in the back of the
head as she bent over to look into the Toyota. But the medical examiner testified that Chancey
had been shot in the face, not in the back of the head.
                                               3
         USCA11 Case: 19-11466        Date Filed: 02/11/2021   Page: 4 of 25



dragged Chancey out of the back of the truck, pulling off her nightshirt in the
process, and dumped her in the woods wearing only her panties. Before leaving,

Lee began to pull Chancey’s rings off her fingers, and she grabbed his hand. Lee
took out his gun and fired three more shots, hitting Chancey once more in the face
and once in the abdomen.
      Lee and Yeoman left Chancey’s body in the woods and drove the Silverado
to Fernandina Beach, Florida, where Yeoman’s family lived. Lee mentioned the
murder to various friends and acquaintances that day, telling several people that the

blood in the back of the truck was from a woman he’d killed, and at one point
calling Chancey a “dead bitch[].” Apparently, none of his friends believed him.
      The police were easier to convince. That night, as Lee was driving with two
of his friends in the Silverado, a Florida state trooper pulled him over for an
equipment violation. Lee gave one of his friends a pistol and told him to “get out
and shoot the cop,” but his friend dropped the pistol on the floor and kicked it
under the seat. Meanwhile, the trooper discovered that the tag on the Silverado
was registered to Yeoman’s 1980 Toyota. He soon determined that the Silverado
did not belong to any of its occupants, and that Chancey, whose purse and
identification were in the Silverado, was missing. When questioned, Lee
eventually confessed that he had killed Chancey and taken the truck.
      Lee later gave videotaped statements at the scenes of both shootings,
describing how he had shot Chancey once on the side of the highway, and three
more times after dumping her in the woods. He told the police that he had planned
to kill his father and killed Chancey instead of him because she was there.

                                          4
           USCA11 Case: 19-11466      Date Filed: 02/11/2021    Page: 5 of 25



      Lee was charged with murder, kidnapping, armed robbery, theft by taking,
possession of a firearm during commission of a felony, and possession of a firearm

by a convicted felon. He pleaded not guilty and proceeded to trial in Charlton
County, Georgia, where Chancey’s body was found. The state elected not to
prosecute the charge of possession of a firearm by a convicted felon, and the trial
court granted Lee’s motion for a directed verdict for lack of venue on the charges
of kidnapping and theft. The jury found Lee guilty of the remaining charges.
      During the sentencing phase, the state presented evidence that at the time of

the murder, Lee had been on probation for stealing a truck and breaking into a
church two years earlier. The state also presented evidence that about two months
before the murder, Lee and a man named Doug Gregory stole a car outside Atlanta
and drove it to Florida. There, Lee and four or five of his friends took Gregory out
to an area called the Point and brutally beat him. Gregory testified that before the
beating, Lee told his friends that there was going to be an “initiation,” and that he
“wanted to see blood, a lot of blood.” Lee started the beating by hitting Gregory
with a stick about the size of a baseball bat. He hit Gregory at least four times in
the head with the stick, while his friends beat Gregory with more sticks and a metal
folding chair until he was covered in blood from head to toe. After the beating,
Lee threatened Gregory that if he went to the police, he “wasn’t anything but a
bullet.”
      The state also presented evidence that while awaiting trial on the murder
charge, Lee escaped from jail in Georgia, stole a car and some clothes, and fled to
Florida. After the police recaptured him, Lee gave yet another audiotaped

                                          5
          USCA11 Case: 19-11466       Date Filed: 02/11/2021    Page: 6 of 25



statement in which he confessed to killing Chancey. For the first time, he claimed
that he was on “acid” at the time of the murder. He also reiterated, however, that

he had wanted to kill his father and insisted that he would still kill him, even if he
were sober. He was angry; he said that his father beat his mother when he was
little, and his mother turned to drugs when his father left them, so he never really
had a mother or father. He also swore that he would kill the investigator and the
GBI agent in charge of his murder case if he ever got the chance and said that he
would have shot at the police when he was arrested after the escape if he had had a

gun. When asked if Chancey’s murder was the first time that he had killed
someone, he responded in the affirmative, but added more: “Yep. But, killing’s so
easy. Now that I’ve done it once, it wouldn’t be hard doing it.” He qualified this
chilling statement by saying that he “wouldn’t go out and do it” and he pointed out
that he had not killed anyone besides Chancey, even when he’d had the
opportunity.
      Lee presented the testimony of seven mitigation witnesses: Denise Baxley,
who was one of his elementary school teachers; Johnny Lee, his father; Melton
Lloyd, his stepfather; Barbara Lloyd, his mother; Mavis Garrison, his house
mother from the Boys’ Ranch where he lived from the ages of 15 to 17; Daniel
Grant, Ph.D., a psychologist who performed a battery of neuropsychological tests;
and Lee himself.

      The first witness was Baxley, Lee’s special education teacher for two years
when he was seven to nine years old. Lee had been evaluated and placed in a class
for severely emotionally disturbed students. Lee was very impulsive and had

                                           6
         USCA11 Case: 19-11466        Date Filed: 02/11/2021   Page: 7 of 25



“some basic security problems.” He also had trouble paying attention and was
being treated with Ritalin for hyperactivity. Baxley testified that she conducted

occasional home visits as part of the special education program, and she always
found his home to be in “disarray”—whether he lived alone with his mother or
with his grandparents. Parental involvement was an integral part of the special
education program, but although Lee’s mother participated to “the best of her
ability probably,” she never followed up on Baxley’s suggestions for after-school
activities, and never really provided any kind of authority figure for Lee. Baxley

never observed Lee being cruel or mean to other people.
      Lee’s father, Johnny Lee, testified that he had six children and had been
married seven times. He was married to Lee’s mother Barbara, but the two
separated when Lee was about five years old. While they were married, Johnny
and Barbara did “a lot of drinking” and “had fights,” though Johnny testified that
he could not remember hitting Barbara in front of Lee. Johnny abandoned Lee
after the separation; he never visited him or paid much child support. Johnny did
not project a sympathetic picture of himself as a father. But he was not able to
project a sympathetic picture of Lee either; in fact, he admitted that if he were
asked what Lee’s good qualities were, he probably would not be able to name any.
      Several months before the murder, Johnny bailed Lee out of jail and Lee
moved in with Johnny and Chancey for two or three months. As far as Johnny was
aware, Chancey never said an unkind word to Lee.
      Lloyd, Lee’s stepfather, moved in with Lee and his mother Barbara in 1984,
when Lee was ten, and married her three years later. Before he met Barbara, Lloyd

                                          7
         USCA11 Case: 19-11466       Date Filed: 02/11/2021   Page: 8 of 25



was in prison for 12 years for second-degree murder. Lloyd and Barbara had a
son, who was Lee’s half-brother. According to Lloyd, Lee loved the boy and

helped take care of him and look out for him when he was small. Lloyd testified
that Lee had a good side and was worth saving.
      Lee’s mother testified that she had Lee when she was 19 years old. She
frequently took narcotic pain medication while she was pregnant with Lee. She
admitted that she had a long-term addiction to prescription drugs, but said that she
“hope[d]” that she was a good mother to Lee despite her addiction.

      Lee’s father left when Lee was young and never provided financial support.
His mother testified that she did the best she could on welfare, and that there was
always enough food to eat. Lee and his mother lived with her parents until Lee
was about six, and at one point, his mother left Lee with her parents for about a
year and a half when she moved to Florida with a boyfriend.
      Lee was extremely hyperactive as a child and was placed in the special
education program because of it. He couldn’t sit still or concentrate; he barked like
a dog and didn’t talk until he was six years old. He took Ritalin until he was seven
years old, when someone at the county mental health center told Barbara that the
Ritalin was actually making Lee’s condition worse.
      When Lee was about 13 years old, his mother contacted the Sheriff’s Boys’
Ranch and began the process to have Lee admitted to the program. Lee spent two
years at the Boys’ Ranch, from age 15 to age 17. After the Boys’ Ranch, Lee
couldn’t keep a job and just hung around the house. He never had many friends,
but he was not mean or violent. Lee hated his father for abandoning him.

                                          8
         USCA11 Case: 19-11466       Date Filed: 02/11/2021   Page: 9 of 25



      Mavis Garrison, Lee’s house mother at the Boys’ Ranch, testified that Lee
did well in the structured environment there. From what Lee and the social worker

told her, Garrison thought that Lee’s problems with authority and anger came from
his home life, where there were “many problems,” including drugs and alcohol.
Lee was very angry with his father for abandoning him. He was also angry with
his mother, who he thought had rejected him for his stepfather. Lee called Mr. and
Mrs. Garrison “mom” and “pop”; he told Garrison that she had been more of a
mother to him than anyone ever had. There were times that Lee became defensive

or angry at the Boys’ Ranch, but Garrison was never afraid of Lee, and he always
came back and reconciled with her after an argument, telling her that he loved her.
Lee frequently returned to visit the Garrisons at the Boys’ Ranch; he was married
at the chapel there and the Garrisons held a wedding reception for him. Garrison
became emotional during her testimony; she said that she loved Lee, that he was a
“very loving and caring person,” and that he was “very much worth saving.”
      Dr. Grant testified that he spent 17 or 18 hours with Lee, conducting
neuropsychological tests and interviewing him, and he reviewed school records
covering kindergarten through sixth or seventh grade, including two school
psychological evaluations. He also reviewed the state psychologist’s report from
his pretrial evaluation of Lee. Based on his evaluation, Dr. Grant testified that Lee
was of low average intelligence and suffered from attention deficit disorder with
hyperactivity and polysubstance abuse. Lee’s attention disorder meant that he had
a hard time staying on task. It also meant that he was restless and impulsive, and
had a hard time controlling his behavior. Individuals with ADHD are born that

                                          9
         USCA11 Case: 19-11466       Date Filed: 02/11/2021    Page: 10 of 25



way, he said, although he did not suggest that the condition meant Lee was not
responsible for his behavior. Based on the early age of manifestation, Lee had a

severe and more refractory case of ADHD; he had not grown out of his disorder.
Dr. Grant also noted that people with early-onset ADHD were more likely to
develop other psychopathologies—like oppositional defiance disorder, substance
abuse, or “shifting of moods”—but adjust very well with a structured environment
(such as prison) and medication.
      Dr. Grant testified that it would not be uncommon for someone with Lee’s

condition to lie or boast to project an image of bravado or toughness as a cover for
their low self-esteem. In Lee’s case, he acted tough to cover his feelings of
abandonment. Lee did not come across as mean or malicious in Dr. Grant’s
interviews, and Dr. Grant saw nothing in Lee’s school records he reviewed to
indicate that he had ever been aggressive toward people. When asked whether
people with Lee’s condition would be more likely to carry out their threats, Dr.
Grant reiterated that those with hyperactivity had a hard time regulating and
controlling their emotions and behavior.
      According to Dr. Grant, Lee’s home environment made his condition much
worse, because “starting very early in his life, there was deprivation at times,
where there wasn’t even adequate food in the home, the abandonment by his
father, that his father left. There was a lot of abuse, frequent changing and
inconsistent rules or caregivers.” None of Lee’s early caregivers appeared to be a
positive influence: “You know, he and his mother lived together for awhile, and
she had a problem with substance abuse and was inconsistent in her behavior. A

                                           10
         USCA11 Case: 19-11466       Date Filed: 02/11/2021    Page: 11 of 25



lot of times, he was left alone. Then, you know, they stayed with his grandparents,
and there was some physical abuse as well as neglect.” Still, Dr. Grant testified

that one thing mattered even more to Lee: the absence of his father. As he
explained it to the jury, “more importantly, what he talks about when I interviewed
him, and what’s in several of the school reports, is the fact of his being abandoned,
especially, you know, with his father, of not having—And his father had other
children later, and his father would participate with those children but wouldn’t
with Jamie, so there’s a lot of—You know, that really had a very powerful

negative impact on his development.”
      Against his attorneys’ advice, Lee testified on his own behalf at sentencing.
Lee testified that he “thought” that he had killed Chancey, but he recalled shooting
her in the back of the head as she leaned over to look into the Toyota, which did
not line up with the evidence that she was shot in the face. For the first time, Lee
disclosed that he had gone inside his father’s home with Yeoman when her
attempts to lure Chancey out were unsuccessful; he had previously told the police
that he waited nearby while Yeoman finally persuaded Chancey. He said that he
told Chancey that a friend (who “didn’t want to be known”) had given him a ride
to the trailer and was waiting outside for him, but he still needed her to bring the
Silverado and help him crank the broken-down car.
      Lee’s testimony at sentencing was otherwise generally consistent with his
statements to the police—he admitted that he and Yeoman lured Chancey out to
the highway and that he shot her, dumped her body in the woods, and shot her
again. This time, however, Lee insisted that Chancey was dead after he fired the

                                          11
         USCA11 Case: 19-11466        Date Filed: 02/11/2021     Page: 12 of 25



first shot; he denied that her hand had moved after he dumped her body. He could
not say why he had fired at her three more times, or why he had told the police that

Chancey grabbed him.
      When asked why he shot Chancey, Lee said that he was upset with his father
because of “the things that he had done to [Lee] when [he] was small and the
things that he had done to [Lee’s] mother, and the life that she chose from those
things.” Lee said, “It upset me and it hurt me, and when she got there and it wasn’t
him, I still had those emotions and those feelings going, and they control me.” Lee

said that he was sorry he killed Chancey, more so since he had been baptized
(while in prison) and realized that Christ died for him and for Chancey. He said
that he liked Chancey, and that she had never been mean to him or done anything
bad that he knew of.
      Lee also said that he would not really have shot at the police after he was
pulled over or when he was recaptured after his escape from jail. He claimed that
he had not really told his friend to shoot the police officer who pulled them over;
he just told his friends to say that later so that they would not get in trouble. As for
his statement to the police that it was easy to kill or that he wanted to kill his
father, he denied that he meant that either—although, he added, he probably would
have killed his father if he had been home that night. On cross-examination, Lee
admitted writing a letter to his girlfriend while he was in jail that said (of his
father), “I hate him. I believe he knows it. I’ll kill him if I ever get my hands on
him, which will be never or in hell.”



                                           12
         USCA11 Case: 19-11466        Date Filed: 02/11/2021   Page: 13 of 25



      Lee did admit that he participated in the beating of Doug Gregory, but
denied that he said anything about an initiation and explained that Gregory had

been spying on girls in the shower in the house where all of them were staying. He
asked the jury to show mercy and sentence him to life with the possibility of
parole, or at worst, life without parole.
      After deliberating for a little more than two hours, the jury returned a
sentencing verdict of death. The jury found four statutory aggravating factors:
(1) the murder was committed while the defendant was engaged in the commission

of another capital felony (kidnapping with bodily injury); (2) the murder was
committed while the defendant was engaged in the commission of another capital
felony (armed robbery); (3) the defendant committed the murder for himself or for
another for the purpose of receiving money or something of monetary value; and
(4) the murder was outrageously or wantonly vile, horrible, or inhumane, in that it
involved aggravated battery to the victim before death.
      The trial court sentenced Lee to death for murder, life in prison for armed
robbery, and five years consecutive for the firearm charge. See Lee v. State, 270
Ga. 798, 799 n.1 (1999). The Georgia Supreme Court unanimously affirmed Lee’s
convictions and sentences, and the U.S. Supreme Court denied Lee’s petition for
certiorari and petition for rehearing. Id. at 803; Lee v. Georgia, 528 U.S. 1006
(1999) (Mem.), reh’g denied, 528 U.S. 1145 (2000) (Mem.).
                                            B.
      Lee filed a state petition for habeas corpus, arguing, among other things, that
his trial counsel was constitutionally ineffective during the sentencing phase. At

                                            13
         USCA11 Case: 19-11466       Date Filed: 02/11/2021    Page: 14 of 25



the evidentiary hearing on his petition, Lee’s trial attorneys testified live and Lee
presented numerous affidavits, as well as extensive school and medical records,

records from the Boys’ Ranch, and records from the Department of Corrections.
      As relevant to the claim before us, Lee presented affidavits from relatives
and neighbors testifying that Lee’s mother abused and neglected him throughout
his childhood. According to these witnesses, his mother was usually drunk or on
drugs, with a different man or group of men at a local bar or hanging around the
house. Lee was described as constantly filthy and stinking, with lice in his hair,

wearing filthy rags, and with rotting teeth, a sign of possible malnourishment. He
begged for food from neighbors, telling them that he was hungry because he had
worms. His home was also described as filthy, with dirty clothes, dishes, beer and
prescription bottles, roaches, and garbage strewn everywhere. Lee complained to
one relative that he had rats crawling in his bed.
      As a baby and toddler, Lee jumped and bounced in his crib constantly—
likely as self-stimulation or to get his mother’s attention—to the extent that he
broke the crib more than once. His grandfather eventually reinforced it with two-
by-fours nailed to the wall to form a kind of cage. As a toddler and a child, Lee
was often left alone in the house, left in the car, or dropped off while his mother
went out to bars and stayed out overnight or for days at a time. Other times, Lee’s
mother sent him outside and told him that he could not come back in until dark.
      According to the affidavit witnesses, Lee endured physical and emotional
abuse in addition to neglect—and that abuse was described as constant and vicious.
Lee’s mother frequently “beat the crap” out of him, even as a toddler, slapping him

                                          14
          USCA11 Case: 19-11466       Date Filed: 02/11/2021   Page: 15 of 25



hard enough to leave a mark, punching him, or swinging him around by his hair,
usually for little or no reason. She typically called him names like “little bastard”

or “fuckhead,” and yelled at him, again, with little or no provocation. Neighbors
and family members said that they never really heard Lee’s mother say anything
nice to him or saw her hold him or play with him. One relative could not
remember Lee’s mother ever speaking to him in a normal voice—she always
yelled at him, even if he was a few feet away, and would call him over to the couch
to slap him.

      Witnesses described several specific instances of physical abuse, including
one time when Lee was two years old and his mother slapped him hard across the
face, leaving a mark. When his aunt protested, Lee’s mother said that he was her
child and she could do what she wanted to him—she could “take him by the feet
and slap him up against the wall if she wanted to,” or “splatter the little
motherfucker’s brains everywhere” if she felt like it. Another witness described an
incident when Lee was little (four or five years old) and grabbed his mother’s shirt
to get her attention. She responded by punching him in the mouth so hard that he
flew backwards, bleeding from his mouth. Other witnesses recalled similar
instances of Lee’s mother punching him with no provocation, knocking him down
and kicking him in the head, or cussing him out, slapping him, and sending him to
his room when he asked for a glass of water. Lee’s relatives described him as
cowering and afraid of his mother, but loving and eager to please when she was not
around.



                                          15
         USCA11 Case: 19-11466        Date Filed: 02/11/2021    Page: 16 of 25



      One of Lee’s elementary school teachers reported Lee’s mother to the state
children’s services agency after Lee came to school with welts on his arms and

face that were “horrifying to view.” To the teacher’s knowledge, the agency did
nothing in response to her complaint.
      Affidavits presented to the state postconviction court also indicated that Lee
showed signs of emotional damage as a child. He often acted like a dog, panting
and crawling on all fours and barking instead of speaking. This behavior went
beyond normal play—so much so that it troubled those who saw it. In school, he

often talked about how much he hated his father for leaving him and his mother
alone, but also said that he wanted to see his father. In kindergarten, he would
often slap and hit himself in the face and say that he wanted to kill himself. At
home, he would bang his head against the wall. As a preschooler, he once put his
head under the tire of his mother’s car.
      Based on the new information about childhood abuse and additional records
provided by habeas counsel, Dr. Grant testified that his earlier diagnosis of ADHD
was “wholly inadequate to explain or define Jamie’s emotional and mental
disabilities and how these disabilities related to the death of his father’s girlfriend.”
Dr. Grant opined that, at the time of the murder, Lee was suffering from Post-
Traumatic Stress Disorder as a result of the “repeated and savage abuse” he
suffered at the hands of his own mother.
      Lee also presented the affidavit testimony of a new psychological expert,
Catherine Boyer, Ph.D., who stated that Lee was “significantly impaired
emotionally, psychologically, and cognitively” as a result of the abuse and neglect

                                           16
         USCA11 Case: 19-11466       Date Filed: 02/11/2021    Page: 17 of 25



he suffered, and that “unlike most cases, there is a direct relationship between the
neglect and abuse, the resulting impairments and the crime.”

      The state habeas court granted Lee’s petition, finding that Lee’s trial counsel
“rendered prejudicially deficient performance in investigating Mr. Lee’s potential
sentencing phase defenses and in preparing and presenting the mitigation defenses
counsel did utilize.” The state court judge presiding over the habeas
proceedings—a different judge than the one who presided over Lee’s trial and
imposed his sentence—explained that “Mr. Lee’s early life bears all the hallmarks

of a strong mitigation case: a boy whose troubles began before he got out of the
womb, he was born into a home rife with abuse, neglect, and trauma at the hands
of his addicted caregivers. Nearly every aspect of his early life was uniquely
troubled; nevertheless, the State was able to argue credibly to the jury that Mr. Lee
was like a million other kids with a learning disability and a single mom.”
      The Georgia Supreme Court reversed in a unanimous opinion. See Hall v.
Lee, 286 Ga. 79 (2009). The Court discussed counsel’s mitigation investigation
and strategy with what seemed like approval, but ultimately decided that it need
not address counsel’s performance under Strickland because Lee had not made the
required showing of prejudice. Id. at 81–86.
                                         C.
      Lee filed a petition for federal habeas review in the Southern District of
Georgia, pursuant to 28 U.S.C. § 2254. The district court denied Lee’s habeas
petition but granted him a certificate of appealability on one issue: “whether the
Georgia Supreme Court’s determination—that Lee was not prejudiced by any

                                         17
         USCA11 Case: 19-11466       Date Filed: 02/11/2021    Page: 18 of 25



deficiency on the part of Lee’s trial counsel in investigating, developing, preparing,
and presenting mitigating evidence at Lee’s sentencing—involved an unreasonable

application of clearly established Federal law or was based on an unreasonable
determination of the facts in light of the evidence presented.”
                                          II.
      Federal courts are authorized to grant habeas corpus relief to a state prisoner
“only on the ground that he is in custody in violation of the Constitution or laws or
treaties of the United States.” 28 U.S.C. § 2254(a). We review a district court’s

denial of habeas relief under § 2254 de novo. Brooks v. Comm’r, Alabama Dep’t
of Corr., 719 F.3d 1292, 1299 (11th Cir. 2013).
      As amended by the Antiterrorism and Effective Death Penalty Act of 1996
(AEDPA), § 2254(d) limits the power of federal courts to grant relief on a claim
that was denied on the merits by a state court to occasions where the state court’s
decision “was contrary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme Court of the United States”
or “was based on an unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.” A state court’s decision is
“contrary to” clearly established federal law if the state court either reaches a
conclusion opposite to the Supreme Court of the United States on a question of law
or reaches a different outcome than the Supreme Court in a case with “materially
indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412–13 (2000).
“Under the ‘unreasonable application’ clause, a federal habeas court may grant the
writ if the state court identifies the correct governing legal principle” from

                                          18
          USCA11 Case: 19-11466          Date Filed: 02/11/2021      Page: 19 of 25



Supreme Court precedents “but unreasonably applies that principle to the facts of
the prisoner’s case.” Id. at 413.

       Lee does not contend that the Georgia Supreme Court’s decision was
“contrary to” U.S. Supreme Court precedent, and there is no question that the state
court correctly identified Strickland as establishing the applicable legal standard.
See Evans v. Sec’y, Dep’t of Corr., 703 F.3d 1316, 1327 (11th Cir. 2013) (en
banc). We must determine, therefore, whether the state court’s decision involved
an unreasonable application of the Strickland standard to the facts of Lee’s case. 2

To grant relief under the “unreasonable application” clause, we must find that the
state court’s decision was “‘objectively unreasonable,’ not merely wrong; even
‘clear error’ will not suffice.” White v. Woodall, 572 U.S. 415, 419 (2014)
(quoting Lockyer v. Andrade, 538 U.S. 63, 75–76 (2003)). This means that to
obtain federal habeas relief, “a state prisoner must show that the state court’s ruling
on the claim being presented in federal court was so lacking in justification that
there was an error well understood and comprehended in existing law beyond any
possibility for fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103
(2011). We proceed, therefore, by setting out the relevant legal standards for


2
  Lee also argues that the Georgia Supreme Court made unreasonable and clearly erroneous
findings of fact. As relevant to our analysis, Lee contends that the Georgia Supreme Court
erroneously discounted his new affidavit evidence because it found that “much of it” was
properly excluded by the habeas court as hearsay or speculation. Lee concedes that some of the
affidavit testimony may be hearsay, but he notes that the habeas court excluded only a small
portion of what was challenged, not “much of it.” Lee has not pointed to any specific relevant
evidence that the Georgia Supreme Court discounted or declined to consider on this ground,
however—indeed, the Court’s opinion made specific references to its review of the new expert
testimony and evidence of abuse that Lee relies on in this Court. Because Lee cannot show that
the state court’s decision “was based on” the challenged findings, they provide no basis for
federal habeas relief whether or not those findings were unreasonable. 28 U.S.C. § 2254(d)(2).
                                              19
         USCA11 Case: 19-11466        Date Filed: 02/11/2021    Page: 20 of 25



ineffective-assistance claims and reviewing the Georgia Supreme Court’s
application of those standards to the facts of Lee’s case.

                                          III.
      To prevail on his Sixth Amendment ineffective-assistance claim, Lee was
required to make the familiar two-pronged showing required by Strickland: “First,
the defendant must show that counsel’s performance was deficient. This requires
showing that counsel made errors so serious that counsel was not functioning as
the ‘counsel’ guaranteed the defendant by the Sixth Amendment. Second, the

defendant must show that the deficient performance prejudiced the defense. This
requires showing that counsel’s errors were so serious as to deprive the defendant
of a fair trial, a trial whose result is reliable.” Strickland v. Washington, 466 U.S.
668, 687 (1984). Because the petitioner must make the required showing on both
prongs of the Strickland test, a court may conduct its inquiry in any order and need
not address both components of the test if the petitioner’s showing falls short on
either one. Id. at 697. In particular, where it is easier to avoid assessing counsel’s
performance and resolve the petitioner’s claim on the ground that he has not made
a sufficient showing of prejudice, courts are encouraged to do so. Id.
      That is the route that the Georgia Supreme Court took, and we too “begin
and end our analysis with Strickland’s prejudice prong.” Brooks, 719 F.3d at 1301.
To show prejudice under Strickland, the “defendant must show that there is a
reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694.

                                          20
         USCA11 Case: 19-11466       Date Filed: 02/11/2021   Page: 21 of 25



“This does not require a showing that counsel’s actions ‘more likely than not
altered the outcome,’ but the difference between Strickland’s prejudice standard

and a more-probable-than-not standard is slight and matters ‘only in the rarest
case.’” Harrington, 562 U.S. at 111–12 (quoting Strickland, 466 U.S. at 693, 697).
And the “likelihood of a different result must be substantial, not just conceivable.”
Id. at 112.
      In evaluating prejudice in a capital sentencing proceeding, the question is
whether there is a reasonable probability that, in the absence of counsel’s errors,

the sentencer “would have concluded that the balance of aggravating and
mitigating circumstances did not warrant death.” Strickland, 466 U.S. at 695. The
reviewing court must therefore reweigh all of the available mitigating evidence,
including the newly gathered evidence presented in the habeas proceedings, against
the evidence presented in aggravation. Wiggins v. Smith, 539 U.S. 510, 534, 536
(2003). The Georgia Supreme Court conducted this exercise and concluded that it
saw no reasonable probability that the jury would have returned a different
sentencing verdict if the additional mitigating evidence that Lee submitted during
the state habeas proceeding had been presented at trial. Lee, 286 Ga. at 87–97.
      Lee argues that this decision was an unreasonable application of Strickland
because in reaching its conclusion, the state court unreasonably discounted his new
mitigating evidence and overstated the evidence in aggravation. We do not
agree—and we reiterate that under AEDPA, the question before any federal court
is not whether we would reach the same conclusion as the state court if we were to
reweigh the evidence ourselves, but whether there is any “possibility fairminded

                                         21
         USCA11 Case: 19-11466       Date Filed: 02/11/2021    Page: 22 of 25



jurists could disagree that the state court’s decision conflicts with” relevant
Supreme Court precedents. Harrington, 562 U.S. at 102. If so, then we lack the

authority to grant habeas relief. Id. at 102–03; see Brooks, 719 F.3d at 1300.
      Here there is, at the very least, room for debate. To begin, this is not a case
where the jury had no mitigation evidence to consider at sentencing. Although
Lee’s trial presentation lacked the vivid detail provided by his habeas witnesses,
the jury heard that Lee was disadvantaged, neglected, and abused throughout his
childhood. They learned that Lee’s parents drank heavily and fought violently

when he was little, and that Lee’s mother abused prescription drugs, smoked
marijuana, and neglected Lee to the point that he didn’t always have enough to eat.
They heard about Lee’s placement in a class for severely emotionally disturbed
children, his basic security issues, and his behavioral problems. Dr. Grant testified
that Lee endured “a lot of abuse,” including physical abuse as well as neglect, and
that his emotional and behavioral problems were made much worse by his home
environment. The jury also heard that people with Lee’s condition tended to be
boastful, and had difficulty controlling their emotions and behavior.
      In addition to describing Lee’s impoverished and difficult childhood and
psychological condition, some of Lee’s sentencing-phase witnesses also gave
positive testimony about his character as an adult. Lee’s stepfather testified that
Lee was close to and helped care for his young stepbrother, and Lee’s housemother
from the Boys’ Ranch spoke of him with genuine and tearful affection.
      The affidavit testimony submitted to the state habeas court added to this
somewhat basic picture by providing graphic and horrifying descriptions of the

                                          22
         USCA11 Case: 19-11466       Date Filed: 02/11/2021    Page: 23 of 25



physical and emotional abuse and neglect Lee endured at his mother’s hands—
details showing a frequency and severity of abuse that was only hinted at during

Lee’s trial presentation. These details led Dr. Grant to retroactively diagnose Lee
with PTSD, and Lee’s new expert witness testified that Lee’s emotional problems
likely contributed to his involvement in the murder.
      Still, the Georgia Supreme Court’s decision that the combined weight of
Lee’s mitigating evidence would not have changed the sentencing verdict was not
objectively unreasonable. The state court discussed Lee’s mitigating evidence, old

and new, in detail and concluded that the frequent slaps, occasional punches or
kicks, neglect, and verbal abuse described by Lee’s witnesses did not establish that
his childhood was “so harmful or horrific” that it might be expected to reduce
Lee’s moral culpability in the eyes of a jury. Lee, 286 Ga. at 87–92 (citing
Wiggins, 539 U.S. at 538, in which the U.S. Supreme Court held that the
defendant’s evidence of torture, severe deprivation, and sexual abuse was
reasonably likely to change the outcome at sentencing).
      The state court also pointed out that Lee’s new expert testimony failed to
make a convincing connection between the psychological impact of his childhood
abuse and his actions on the night of the murder. Dr. Grant testified that the
additional evidence of abuse would have enabled him to diagnose Lee with PTSD
and explain the connection between Lee’s PTSD and his crimes, but he never
actually provided any such explanation. And Dr. Boyer’s opinion that his
“impaired impulse control, impaired emotional control, high levels of distress, and
his inability to structure or stabilize his own life” made him “particularly

                                          23
         USCA11 Case: 19-11466      Date Filed: 02/11/2021   Page: 24 of 25



vulnerable to involvement in the murder” was not meaningfully different from Dr.
Grant’s trial testimony that people like Lee with ADHD were impulsive and

overactive, had problems with planning and organization, and had difficulty
controlling their emotions and behavior.
      Moreover, the aggravating evidence presented to the jury was substantial.
This included evidence that Lee had planned to kill his father, and that when he
found out that his father was not home, he decided that Chancey would make a
good enough substitute—despite her past kindness to him. Lee’s testimony at

sentencing also revealed that when Yeoman was unable to convince Chancey to
help, Lee himself went into the home to talk to her. The story that Lee says he
gave Chancey to account for his presence—that he had a mysterious friend with a
car who did not want Chancey to see him and who was willing to drive Lee back
and forth from the broken-down Toyota but was inexplicably unable to help him
jump start it—was exceedingly flimsy. Lee’s testimony that this unlikely tale
persuaded Chancey to come out in the middle of the night cast a sinister light on
the evidence that she left her home in panties and a nightshirt, barefoot and without
her dentures, and it opened the door to the prosecutor’s argument that she did not
go voluntarily.
      The evidence also showed that, however Chancey got to the scene, the
murder itself was cold-blooded and brutal—after coaxing Chancey out of her home
by telling her that he needed her help, Lee shot her in the face, drove her wounded
and bleeding to the middle of nowhere, dumped her in the woods, and shot her
again when she grabbed his hand. Lee showed no remorse for killing Chancey—

                                           24
         USCA11 Case: 19-11466        Date Filed: 02/11/2021     Page: 25 of 25



and indeed, bragged about it to his friends—until after he was caught. And finally,
the state presented evidence that Lee had brutally beaten a man months before the

murder because he wanted to “see blood, a lot of blood,” that he had tried to
convince one of his friends to shoot a state trooper after the murder, that he said he
would have shot at the police after his escape from jail if he had had a gun, and that
he threatened to kill his father and the officers who investigated Chancey’s murder
if he ever had the chance.
      In short, it was not unreasonable for the Georgia Supreme Court to conclude

that there is no reasonable probability of a different result if Lee’s trial attorneys
had collected and presented the mitigating evidence proffered to the state habeas
court. That is all that AEDPA requires. “It bears repeating that even a strong case
for relief does not mean the state court’s contrary conclusion was unreasonable.”
Harrington, 562 U.S. at 102. And because the state court’s decision was at least
arguably correct, we are precluded from granting Lee’s petition for federal habeas
relief. See id. at 102–03; Brooks, 719 F.3d at 1300.
                                          IV.
      The denial of Lee’s petition for a writ of habeas corpus is AFFIRMED.




                                           25